—In a proceeding to set aside an election pursuant to N-PCL 618, the petitioner appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Warshawsky, J.), dated March 15, 2000, as denied his petition to set aside the elections of the Officers and Directors of the East Rockaway Trade Association, Inc.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the petition to set aside the elections without a hearing (see, Matter of Laufer, 221 AD2d 342). A hearing is required only where issues of fact material to the determination are raised (see, Nyitray v New York Athletic Club, 195 AD2d 291; Matter of Faraldo v Standardbred Owners Assn., 63 AD2d 1010). The petitioner’s allegations were insufficient to demonstrate that the respondents acted in violation of the organization’s by-laws or that judicial intervention is warranted (see, N-PCL 618; Nyitray v New York Athletic Club, supra; cf., Matter of Jackson v First Dist. Dental Socy., 240 AD2d 265). O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.